Citation Nr: 1618515	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  10-10 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure. 

2.  Entitlement to service connection for a bilateral foot disability, to include a right foot deformity, as secondary to diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to November 1971. 

These matters come before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the Veteran's claims for service connection.  


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during the Vietnam Era and exposure to herbicides may not be presumed. 

2.  The Veteran's personnel records do not show any assignment that required him to enter the Republic of Vietnam; and the most probative evidence of record does not show that he was exposed to herbicides during his duty in Thailand.

3.  The Veteran is not shown to have manifested complaints or findings of diabetes mellitus in service or for many years thereafter. 

4.  The currently diagnosed type II diabetes mellitus is not shown by competent clinical or competent and credible lay evidence of record to be due to an event or incident of the Veteran's active service.

5.  The Veteran's diagnosed foot disability did not have its onset during active service or within one year thereafter, is not shown to be due to any disease or injury incurred in or aggravated by service, and is not shown to be due to or aggravated by any service-connected disability.




CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a), (e) (2015).

2.  The criteria for service connection for a foot disability, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 1137, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in August 2008. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the July 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran was not provided a VA examination in conjunction with his claim for entitlement to service connection for diabetes mellitus or a foot disability.  However, the Veteran has not presented any medical evidence showing that diabetes mellitus was manifest in service, within one year of separation from service, or is otherwise related to service.  Moreover, the Veteran did not serve in the Republic of Vietnam during the Vietnam era and service department evidence has not demonstrated that he was otherwise exposed to herbicides in service. Therefore, the Board finds under such circumstances, VA is not obligated to provide a VA examination for the claim.  38 C.F.R. § 3.159(c)(4) (2015); 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must provide examination when the record contains competent evidence the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim).  Here, the Board notes that the Veteran's claim has been silent with regard to any claims of any in-service complaints or incurrences relating to diabetes or any foot disability.  To the contrary, with regard to his foot condition, the Veteran has asserted that disability did not begin until he worked at a rental car company, decades after he left the service.  Consequently, the Board finds that VA's duty to assist has been met.

Service Connection

Generally, to prevail on a claim of service connection, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Certain chronic disabilities, such as diabetes mellitus or arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, are presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015). 

Veterans who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, are presumed to have been exposed to certain herbicide agents during that service, absent affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).

In consultation with the National Academy of Science (NAS), and under 38 U.S.C.A. § 1116(b) and 38 C.F.R. § 1.17 (2015), the Secretary of VA is required by law to issue a presumption of service connection when sound medical and scientific evidence shows a positive association between a disease and exposure to herbicides.  The diseases for which presumptive service connection based on herbicide exposure is available include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2015). 

A claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155 (1997).  Proof of direct service connection between exposure and disease requires a showing that exposure during service actually caused the disability which developed years later. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In adjudicating a claim, the Board must assess the competence and credibility of the claimant.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362 (2001).  Competency of evidence must be distinguished from weight and credibility, which are factual determinations in determining the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Although interest may affect the credibility of testimony, it does not affect competency to testify.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).

The Board must determine the probative weight to be assigned among evidence in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it includes clinical data or other rationale to support the opinion.  Bloom v. West, 12 Vet. App. 185 (1999).  If all the evidence is in relative equipoise, reasonable doubt shall be resolved in the Veteran's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  If the preponderance of the evidence is against the claim, the claim must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diabetes Mellitus

The Veteran claims entitlement to service connection for diabetes mellitus due to exposure to herbicides during active service.  Specifically, the Veteran asserts that while he was stationed at an air base in Thailand, he was a part of convoys that traveled into the Republic of Vietnam to attend to and retrieve wounded soldiers.  Therefore, the Veteran claims that his service should qualify as serving in Vietnam and be considered presumptively exposed to herbicides.  Other than those claimed trips into Vietnam, the Veteran has asserted no additional theories of exposure to herbicides during his tour in Thailand.  

A review of the personnel records confirm that the Veteran served in USARPAC-Thailand between April 1970 and May 1970, at the 5th Field Hospital.  However, those records are silent with regards to any assignments, duties, or orders that required the Veteran to enter the Republic of Vietnam, or any incidents as described by the Veteran.  Further inquiries with respective record depositories such as the National Personnel Records Center (NRPC) and the Joint Services Records Research Center (JSRRC), found no evidence that the Veteran actually travelled into the Republic of Vietnam during his duty in Thailand.  While those records again confirm his station in Thailand, no additional confirmation can be provided with regard to entry into Vietnam.  

The Board has also reviewed the Veteran's statements regarding his duties and his recollections with regard to his trips into Vietnam retrieving wounded serviceman. However, the Board finds that his recollections and beliefs are less probative than the official reports reviewed by the NRPC and JSRRC.  The Board notes that the Veteran has characterized those trips to be a part of his official duties and assignments, and not casual or personal trips.  Therefore, the Board finds that the lack of official confirmation or notation of those orders or assignments to be more probative than that of the Veteran's recollection.  Furthermore, the Veteran's lay accounts of entering Vietnam are vague in nature, not specifying incidents in which he entered Vietnam, or how he knew he had entered Vietnam.  Accordingly, the Board finds that the Veteran's lay statements alone cannot be used to establish herbicide exposure during service, and therefore, in-service exposure to herbicides may not be conceded or presumed based on the Veteran's service in Thailand.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2015); M21-1MR, Part VI, 2.B.6.d.  Furthermore, the evidence shows that the Veteran was assigned to duty in Thailand from April 26, 1970, to May 6, 1970.  During that time period, he was a medical records specialist.  The evidence of record does not show, and the Veteran does not allege, that he was stationed on the base perimeter of any Royal Thai Air Force Base.  Therefore, the Board finds that the Veteran is not entitled to service connection for diabetes on a presumptive basis because exposure to herbicides cannot be presumed.  38 C.F.R. § 3.309(e) (2015). 

Moreover, the Veteran's service medical records include no indication of complaints of, treatment for, or diagnoses of blood sugar problems, or diabetes mellitus in service, and the post-service medical reports do not document any diabetes mellitus findings within the one year presumptive period following separation from service.  Type II diabetes mellitus was initially diagnosed in 2005, with boarder-line indications for diabetes up to five years prior, or nearly three decades after the Veteran left service in November 1971.  Additionally, the Board notes that the Veteran has never asserted that he had any symptoms of diabetes during or shortly after service.  Therefore, the Board finds that a presumption of service connection as a chronic disease is also not warranted.  38 C.F.R. § 3.309(a) (2015).  

Finally, the Board finds that the Veteran has not alleged or summited any evidence of any incident or injury during service that is related to his current diagnosis of diabetes, other than claimed herbicide exposure.  The Board notes that the Veteran has also not alleged any ancillary methods of direct exposure to herbicides during service in Thailand.  As there is no evidence of a direct relationship between the Veteran's diabetes mellitus and service, service connection may not be granted.  The evidence of record does not show that it is at least as likely as not that diabetes mellitus is related to service.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for diabetes mellitus, including due to herbicide exposure, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Foot Disability 

The Veteran has also claimed that a foot disability, which includes right foot arthritis and deformity as a result of Charcot foot with reconstruction, is due to diabetes, or otherwise related to service.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  While there is medical evidence connecting the Veteran's foot disability to diabetes, the Veteran's claim of service connection for his diabetes has been denied in this decision.  Therefore, regardless of the etiological relationship between such conditions, service connection on a secondary basis cannot be granted because the claimed primary disability is not service-connected.

The Board additionally notes that the Veteran is currently service-connected for no other disabilities, and no additional inquires need be made with regards to any additional secondary claims. 

Alternatively, the Veteran may establish service connection for a foot disability on a direct basis.  However, a close review of the competent evidence of record shows no evidence of any injury or manifestation of any claimed foot disability during service or within one year after active duty service.  A review of the service medical records, service personnel records, and entrance and separation examinations, shows no diagnosis or complaints of symptoms of any foot disability.  At the November 1971 service separation examination, in a report of medical history, the Veteran indicated that he did not have, nor had he ever had, any foot trouble.  The separation examination found his feet and lower extremities to be normal.

A review of the post-service medical records shows that in January 2008, the Veteran was noted to have started experiencing issues with his foot only up to 25 years prior, or in approximately 1983, more than a decade after he left service in 1971.  The Veteran in lay statements submitted to the VA has admitted that his started experiencing pain in his foot while working at a rental company years after he separated from service. 

The Board finds that no additional allegations regarding the etiology of the Veteran's foot disability has been asserted by the Veteran, to include any relationship with any incident or injury during service.  While the Veteran has submitted private medical evidence regarding the Veteran's foot disability stating that condition is directly related to diabetes, that medical opinion works counter to any direct analysis for service connection as it relates the Veteran's disability to a non-service-connected disability. 

Finally, The Board notes that service connection may also be established under 38 C.F.R. § 3.303(b) (2015) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 (2015) and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  Certain chronic disabilities are presumed to have been incurred in or aggravated by service if such manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  While the Veteran's diagnosed foot deformity, to include arthritis, is among the recognized chronic conditions that may be presumptively service connected, there is no evidence that disability manifested during service, or within one year after discharge from service.  38 C.F.R. § 3.303(b) (2015).  Therefore, presumptive service connection is not warranted. 

In addition, the Board notes that the October 1968 entrance examination diagnosed pes planus.  Therefore, the presumption of soundness is rebutted as to any pes planus.  However, the service separation examination did not find pes planus and the evidence of record does not show that the Veteran is currently diagnosed with pes planus.  Therefore, the Board finds that any claim based on aggravation of preexisting pes planus during service must fail as the disability was not found at separation from service and is not currently shown by the evidence of record.

Therefore, the Board finds that the preponderance of the evidence is against the claim for service connection for a foot disability, to include as secondary to non-service-connected diabetes, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus is denied. 

Entitlement to service connection for a foot disability is denied. 



______________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


